Name: COMMISSION REGULATION (EC) No 2031/95 of 22 August 1995 on the free supply to Georgia, Armenia, Azerbaijan and Tajikistan of intervention wheat
 Type: Regulation
 Subject Matter: transport policy;  Europe;  trade policy;  political geography;  plant product
 Date Published: nan

 24. 8 . 95 fENl Official Journal of the European Communities No L 199/21 COMMISSION REGULATION (EC) No 2031/95 of 22 August 1995 on the free supply to Georgia, Armenia, Azerbaijan and Tajikistan of intervention wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (2) established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1975/95 ; whereas, taking account of budgetary resources and the proper manage ­ ment of intervention stocks, a tendering procedure should be organized for the supply of 125 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia, Azerbaijan and Tajikistan ; Whereas, in view of the present difficulties in these re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in three lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Commission of the European Communities, EAGGF-Guarantee , Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B- 1 049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 4 September 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 4 September, a second closing date for the lodgement of offers shall be 14 September 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the total of the quantities of a lot referred to in Annex I. Tenderers, where appropriate, shall take account of the unloading and transit prices referred to in Annex VI. If upon the establishment of the Memoranda these prices must be changed, the differences will be accounted for by an adjustment to the price of the offer. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne . 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 200 per tonne. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex V, and where applicable, Annex V (a). HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 125 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2009/95, and in particular Article 2 ( 1 ) (a) thereof. The invitation to tender relates to three lots. 2 . The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per date of delivery). Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented ot the following address : Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the intervention agency shall, upon completion of that operation , deliver a certificate, certi ­ fying the total removal of the quantities for each destina ­ tion , on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ») OJ No L 191 , 12. 8 . 1 995, p. 2. (2) OJ No L 196, 19. 8 . 1995, p. 4. No L 199/22 I EN I Official Journal of the European Communities 24. 8 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1995. For the Commission Karel VAN MIERT Member of the Commission 24. 8 . 95 TEN Official Journal of the European Communities No L 199/23 ANNEX I Lot No 1  5 000 tonnes of intervention wheat destined for Tajikistan . Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Sari-Assia, 8 November 1 995. Lot No 2  20 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Beiuk-Kesik via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 15 October 1995.  20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 22 October 1995.  20 000 tonnes of intervention wheat destined for Georgia . Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 15 October 1995. Lot No 3  20 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Beiuk Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 29 October 1995.  20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 5 November 1995.  20 000 tonnes of intervention wheat destined for Georgia . Delivery stage : Poti or Batumi (goods unloaded). Final delivery date at the port : 29 October 1995. No quantities may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. No L 199/24 PEN 1 Official Journal of the European Communities 24. 8 . 95 ANNEX II (tonnes) Places of storage Quantity Lot No 1 DLG Kornlager Forum Forum Kirkevej DK-6715 Esbjerg N 5 000,000 Lot No 2 HarlevgÃ ¥rd, Lager 3 Lyngevej 16 DK-3400 HillerÃ ¸d 5 485,940 Sandby TeglvÃ ¦rk Sandbyvej 25 DK-4171 Glums0 4 175,820 TolstrupgÃ ¥rd Slimmingevej 2 DK-4682 Tureby 5 025,550 DLG, J0LA Vestre Kaj DK-4700 NÃ ¦stved 8 026,320 DLG 0verup ErhvervsomrÃ ¥de 24 DK-4700 NÃ ¦stved 3 660,880 H.H. Emborg, Bygning A Vigvej 78 DK-4840 Nr. Alslev 5 261,980 HolgershÃ ¥b Nr. Vedbyvej 12 DK-4840 Nr. Alslev 2 630,010 Liselund Liselundvej 5 DK-4850 StubbekÃ ¸bing 3 523,040 Lollands Korn, Lager 3 Strandpromenaden DK-4900 Nakskov 8 058,760 SiloanlÃ ¦gget Lindk0bingvej 9 DK-4900 Nakskov 1 496,000 DLG/Qvade Rukanvej 14A 1 DK-4900 Nakskov 3 152,940 Ny SiloanlÃ ¦g Bandholm havn DK-4930 Maribo 3 002,760 A. Nielsen, Lager 1984 FuglegÃ ¥rdsvej 8 DK-4892 Keltinge 6 500,000 24. 8 . 95 [ EN Official Journal of the European Communities No L 199/25 (tonnes) Places of storage Quantity Lot No 3 DLG Kornlager Forum Forum Kirkevej DK-6715 Esbjerg N 6 184,040 OvergÃ ¥rd Gods, Hus nr. 1 OvergÃ ¥rdsvej 28 DK-8970 Havndal 4 555,920 OvergÃ ¥rd Gods, Birthe 1 1 OvergÃ ¥rdsvej 28 DK-8970 Havndal 8 916,320 Ã lborg Kornterminal Landdybet 9 DK-9220 Ã lborg 0 15 649,700 DLG Industrivej 10 DK-9310 Vodskov 10 471,780 Lars Andersen Industrivej 10 , Lagerhal 2 DK-9310 Vodskov 10 532,420 KlarupgÃ ¥rd Egensevej 155 DK-9270 Klarup 3 689,820 The characteristics of the lots shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : DENMARK Landbrugs- og Fiskeriministeriet, EU-Direktoratet, Nyropsgade 26, DK-1780 Kobenhavn V : Tel. : (45 33) 92 70 00 ; Fax (45-33) 92 69 48 . No L 199/26 | EN Official Journal of the European Communities 24. 8 . 95 ANNEX III (a) Place of take-over in Tajikistan 1 . Frontier point of Sari-Assia  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after un ­ loading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Dushanbe, Ul. Bochtar No 37. (b) Place of take-over in Azerbaijan : 1 . Beiuk Kesik  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033, Baku, Ul . Usif Zaade No 13, Mr F.R. Mustafaev  President ; Tel . : (78922) 66 74 51 /66 38 20 . (c) Place of take-over in Armenia : 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministry of Agriculture and Food, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 . (d) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul. Didi Cheivani No 6, Tbilisi , Mr Anzar Burdjanadze ; Tel . : (78832) 99 86 98 ; Fax : (78832) 99 67 40 24. 8 . 95 EN Official Journal of the European Communities No L 199/27 ANNEX IV Certificate of removal of products from intervention stocks Intervention Agency : Tender Regulation : (EC) No Tender : Product : Lot No : Identification No Name of store Quantities removed Effective date of last physical removal Date, stamp and signature of the intervention agency No L 199/28 I EN I Official Journal of the European Communities 24. 8 . 95 ANNEX V Regulation (EC) No 2031 /95 Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : Number Not Applicable of cartons (butter/meat) (') : Place and date of take-over : Rail wagon numbers/name of boat/heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of beneficiary (') Delete as appropnate. 24. 8 . 95 Ã Ã Ã Ã Official Journal of the European Communities No L 199/29 ANNEX V (a) Regulation (EC) No 2031 /95 Train No Take-over certificate on the arrival of the rail-wagons in the countries of destination I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) Number of packets Date frontier crossed Quantities (') Signature and remarks 1 . . 2. 3 . 4. 5. 6 . 7. 8 . 9. 10. (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitonng agency Name, signature and stamp No L 199/30 EN Official Journal of the European Communities 24. 8 . 95 ANNEX VI Transit prices on Georgian territory ARMENIA Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain  grab  vacuvator $4 $5,5 $ 120$ 14 $ 16 General cargo in covered wagons $6 $14 $16 $120 Thermos wagons $ 6 $ 30 $ 34 $ 1 20 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain  grab  vacuvator $4 $5,5 $ 120$ 14,1 $ 15,5 General cargo in covered wagons $6 $ 14,1 $ 15,5 $ 120 Thermos wagons $ 6 $ 29,8 $ 32,8 $ 1 20 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost per tonne $ 3 $ 3,5 $ 5